Case: 20-50022     Document: 00515519187         Page: 1     Date Filed: 08/07/2020




            United States Court of Appeals
                 for the Fifth Circuit                            United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    August 7, 2020
                                No. 20-50022                        Lyle W. Cayce
                             Conference Calendar                         Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Jumond Anthony Burrell, also known as Cowboy,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 7:19-CR-100-2


 Before Smith, Graves, and Willett, Circuit Judges.
 Per Curiam:*
        The attorney appointed to represent Jumond Anthony Burrell has
 moved for leave to withdraw and has filed a brief in accordance with Anders
 v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
 (5th Cir. 2011). Burrell has filed a response. We have reviewed counsel’s


        *
          Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5TH CIR. R. 47.5.4.
Case: 20-50022     Document: 00515519187       Page: 2    Date Filed: 08/07/2020




                                No. 20-50022


 brief and the relevant portions of the record reflected therein, as well as
 Burrell’s response. We concur with counsel’s assessment that the appeal
 presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
 motion for leave to withdraw is GRANTED, counsel is excused from
 further responsibilities herein, and the APPEAL IS DISMISSED. See
 5TH CIR. R. 42.2.




                                     2